Case: 20-11086      Document: 00515835057         Page: 1     Date Filed: 04/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 23, 2021
                                  No. 20-11086
                               Conference Calendar                       Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Marvin Dionis Tobias Zamora,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CR-242-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Marvin Dionis Tobias Zamora
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Tobias Zamora has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11086    Document: 00515835057          Page: 2   Date Filed: 04/23/2021




                                  No. 20-11086


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.




                                       2